DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  “Poly” should be --poly--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  1) “toluidin” is a typo and should instead be --toluidine--, and ii) “Dimethylamino” should instead be --dimethylamino--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubnin et al. (US PGPub 2013/0316098).
Regarding claim 11, Lubnin teaches aqueous cationic polyurethane dispersions, suitable for waterborne digital print, etc., comprising a polyurethane having tertiary amino groups attached/tethered to urethane at optimal locations (abstract; [0007]-[0009]). Lubnin teaches the polyurethanes are formed from ([0024]-[0025]) at least one polyisocyanate ([0026]-[0034]), at least one NCO-reactive compound polyol ([0074]) and tertiary amine containing monomers (‘tethered monomers’ [0036]), and may further comprise chain extenders ([0089]-[0098]), water-dispersability enhancing monomers ([0099]-[0106]), branching monomers ([0107]), crosslinkers ([0108]-[0109]), etc. 
Lubnin further teaches the polyol ([0075]-[0077]) is preferably a polyester polyol obtained from reacting organic polycarboxylic acids with diols ([0080]-[0083]), wherein the carboxylic acids are preferably aliphatic or aromatic and include phthalic acid, phthalic acid isomers, etc. ([0082]), and wherein suitable polyols include polyethylene terephthalate polyols, etc. ([0080]).
Lubnin teaches the tertiary amino groups can be attached/tethered to desired locations in several ways ([0036]--[0058]) including via amino diol monomers (see [0039]). Lubnin further teaches the combination of cationic centers with nonionic stabilization ([0036]; [0099]-[0100]) to enhance water dispersability/stabilization, wherein preferred water-dispersability enhancing monomers are side chain hydrophilic monomers of alkylene oxide polymers, preferably Tegomer® D-3403 and Ymer N120 ([0101]-[0103]). 
Lubnin exemplifies (see Example 17 at [0220]; see also [0166] for reagent definitions) a polyurethane dispersion comprising a polyurethane derived from the combination of Piothane 67-1000 HNA (a polyester polyol), Tegomer D3403 (a polyether diol which imparts polyalkylene oxide side chains [0103]), Desmodur W (a polyisocyanates), and Jeffcat DPA (a tertiary amino diol). The polyester polyol Piothane 67-1000 HNA is an aliphatic polyester polyol which Lubnin teaches as interchangeable with preferred aromatic dibasic acids ([0082]). 
Regarding claim 12, Lubnin teaches the dispersions as set forth above and further teaches the tertiary amine groups may be quaternized ([0059]-[0060]) or neutralized ([0062]-[0064]) as desired/needed. 
Regarding claims 13-14, Lubnin teaches the dispersions as set forth above and as noted teaches phthalic acids and phthalic acid isomers, including terephthalate polyols ([0080]; [0082]).
Regarding claims 15-16, Lubnin teaches the dispersions as set forth above and as noted teaches the water-dispersability enhancing monomers include Tegomer® D-3403 and Ymer N120 ([0101]-[0103]) (instant specification states that Teogmer D-3404 and Ymer N120 are compounds of instant claims 15 and 16). 
Regarding claims 18-20, Lubnin teaches the dispersions as set forth above and further teaches said dispersions are suitable for ink-jet printing applications including ink receptive coatings, etc. ([0001]; [0009]; [0139]; [0143]; [0163]) and may include additives associated therewith including pigments ([0138]) i.e. titanium dioxide ([0139]).
Regarding claims 21-22, Lubnin teaches the ink receptive coatings as set forth in claim 18 above, which may included pigment additives i.e. titanium dioxide ([0139]), and teaches a block resistance testing method comprising coating the polyurethane dispersion onto a polyester film and printing an image thereon using an Epson Stylus C88+ printer  and Dura Brite Ultra Ink ([0181]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lubnin et al. (US PGPub 2013/0316098) as set forth in claim 11 above and further in view of Spohnholz et al. (EP 2878610 A1; see provided machine translation for English citations). 
Lubnin teaches the polyurethane dispersions as set forth in claim 11 above and teaches the cationic centers/tethered amine compounds can be imparted via use of amine diols (see above; see [0039]) wherein the tethered nitrogen atom is separated from the closest atom of the polyurethane by at least two atoms ([0037]). Lubnin also teaches the tethered amine monomers can be used in combination with any other tertiary amino group compounds ([0056]).
Lubnin does not specifically teach the amino diols of instant claim 17. However, Spohnholz teaches similar cationically stabilized polyurethane dispersions comprising amino alcohols incorporated in to the polymer backbone as the cationic imparting component and teaches such amino alcohols preferably has at least one tertiary amine group, at least one hydroxyl group, and at least one further hydroxyl or amine group, and wherein the hydroxyl and the hydroxyl/amine groups are linked via 2-8 carbons (see formula 1; claims). Spohnholz teaches a preferred amino alcohol is 3-dimethylamino-1,2-propanediol (formula 1, page 3).  Spohnholz and Lubnin are analogous art and are combinable because they are concerned with the same field of endeavor, namely cationically stabilized polyurethane dispersions comprising quaternizable tertiary amine groups obtained from amino diols. At the time of filing a person having ordinary skill in the art would have found it obvious to select the amino alcohols of Spohnholz as the tertiary amine monomer of Lubnin and would have been motivated to do so as Lubnin invites and exemplifies tertiary amine diols as suitable for imparting cationic centers and further as Spohnholz teaches amino alcohols of 3-dimethylamino-1,2-propanediol are known as suitable for imparting said cationic stability to polyurethanes, resulting in non-sticky films with reduced bleeding (page 2). 
Additionally, it would have alternatively been obvious to one of ordinary skill in the art to include the amino alcohols of Spohnholz in addition to the tethered amine compounds of Lubnin, motivation stemming from the invitation by Lubnin to further include other known tertiary amino compounds and the teaching by Spohnholz that amino alcohols of 3-dimethylamino-1,2-propanediol are known and suitable tertiary amino compounds for use in cationic stabilization of polyurethanes. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 11-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15-19, 22-32 of copending Application No. 16/766,308 (reference application; note that a notice of allowance has been mailed in the copending application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to polyurethane dispersions comprising polyalkylene oxide in a side chain thereof and obtained from substantially the same aromatic polyester polyol, polyether diol, polyol including a tertiary amino group, and polyisocyanates. Further the claims of both the instant and copending application are further directed to aqueous treatment liquids and inkjet recording methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


B) Claims 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-22 of copending Application No. 16/766,304 (reference application; note that a notice of allowance has been mailed in the copending application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to polyurethane dispersions obtained from substantially the same aromatic polyester polyol, polyether diol resulting in alkylene oxide side chains, a tertiary or quaternary N-atom containing diol, and polyisocyanates. Further the claims of both the instant and copending application are further directed to aqueous treatment liquids and inkjet recording methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767